By the Court.
Arbitration is a “ special proceeding ” under Rev. Stats, vol. 2, pp. 1179, 1181; but that is not decisive of the question whether a judgment upon an award is ap-pealable. Where the award is filed in the court of common pleas, exceptions thereto are overruled, and judgment is rendered in pursuance of Rev. Stats. §§ 5608-5612, the case is not appealable under Rev. Stats. § 5226, that section only authorizing an appeal in a “ civil action.” Whether an appeal would lie where the award is set aside under Rev. Stats. §5611, and an issue is made by the pleadings which the parties are not entitled to have tried by a jury, and judgment is rendered by the court on such issue — queere.
The judgment for costs on dismissing the appeal was erroneous. While a court reversing a judgment for the reason that the court below had no jurisdiction, must render judgment for costs on error (Burke v. Jackson, 22 Ohio St. 268), a court dismissing a cause for want of jurisdiction has no power to ren*314der such judgment for costs. Norton v. McLeary, 8 Ohio St. 205.
Leave granted to file petition in error, judgment reversed , as to costs in the district court and affirmed in all other respects.